Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 29, 2019

                                    No. 04-19-00203-CV

                        IN THE INTEREST OF L.A.V., A CHILD,

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018EM506059
                      The Honorable Eric Rodriguez, Judge Presiding


                                      ORDER

        The Motion to Extend Time to File Brief of Appellee Office of the Attorney General of
Texas is hereby GRANTED. The appellees’ brief is due on or before October 21, 2019. No
further extensions, absent extraordinary circumstances.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court